Citation Nr: 0126328	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for recurrent right sacroiliac dysfunction with right 
iliotibial band syndrome.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1998.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from April 1999 and June 1999 
rating actions of the Montgomery, Alabama Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The April 
1999 rating decision granted service connection for recurrent 
right sacroiliac dysfunction with right iliotibial band 
syndrome and assigned a 10 percent evaluation.  The June 1999 
rating decision denied entitlement to service connection for 
hearing loss and tinnitus.  

The veteran was afforded a hearing before the undersigned at 
the RO in August 2001.  

REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law. 

Under the new law, VA is required to afford a claimant an 
examination where there is competent diagnosis of a 
disability or symptoms of a disability, evidence that the 
current disability or symptoms might be related to service, 
and the record is insufficient to decide the claim.  The 
veteran has testified, and the record reflects, that he had 
duties during service that included work as a voice intercept 
operator.  The examination for separation from service dated 
in July 1998, shows a finding of hearing loss, although an 
audiology examination did not show hearing loss as defined by 
VA.  See 38 C.F.R. § 3.385 (2001).  The veteran has testified 
that he began experiencing tinnitus in service and has 
continued to experience ringing or buzzing in his ears since 
that time.  This record is insufficient to decide the 
veteran's claim, although there is competent evidence of 
symptoms of hearing loss and tinnitus and that these 
conditions may be related to service.

The veteran was afforded a VA examination in March 1999 with 
regard to his low back disability.  The veteran has testified 
and contended that his disability has worsened since the last 
examination.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

In this respect, any examination of a musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's left knee and lower back disability are cast in 
large measure in terms of limitation of motion, any 
examination for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  Id. 

Furthermore, it is unclear whether the veteran should be in 
receipt of a separate evaluation for is right knee 
disability.  See 38 C.F.R. § 4.25(b) (2001).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional medical evidence 
supporting his claim.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
records that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the veteran and (a) identify 
the specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded an 
appropriate examination to determine the 
current severity of the service connected 
right sacroiliac dysfunction and right 
iliotibial band syndrome.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  All indicated testing should 
be conducted.  The examination report 
should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the knee and back 
disability.  The examiner should report 
the normal ranges of motion for the low 
back in degrees, as well as the ranges of 
motion observed in the veteran's low 
back.  The examiner should also report 
the presence or absence of muscle spasm; 
and of any lateral instability or 
recurrent subluxation of the knee.  
Additionally, the examiner should comment 
on the presence of absence of symptoms 
associated with intervertebral disc 
syndrome, including the presence or 
absence of reflexes and the extent of any 
relief from symptoms.  

The examiner should determine whether the 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination in any joint.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and etiology of the claimed hearing loss 
and tinnitus disabilities.  The veteran 
should be afforded an audiology 
evaluation to determine whether he 
currently has hearing loss.  Should 
hearing loss or tinnitus be diagnosed, 
then the examiner is requested to express 
an opinion as to whether it is as likely 
as not that any found hearing loss or 
tinnitus is related to the appellant's 
military service.  The examiner must 
provide a rationale for all conclusions 
reached.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for scheduled examinations, documentation 
should be obtained which shows that 
notice of the examinations was sent to 
his last known address.  It should also 
be indicated whether any notice was 
returned as undeliverable.

5.  After the requested development has 
been completed, the RO should review the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND, and take steps to correct 
any deficiencies.

6.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act and recently promulgated regulations 
is completed.  Thereafter, the RO should 
review the veteran's claims, to include 
consideration of separate evaluations for 
the sacroiliac dysfunction and iliotibial 
band syndrome, and consideration of 
"staged ratings," if appropriate.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


